Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This Corrected Notice of Allowability is only made to acknowledge: 1) the foreign priority claim and certified copy of the priority document (see #4 on the attached PTOL-37) and 2) the replacement Fig. 20 required in the previous Notice of Allowability. There are no further changes made to the Notice of Allowability mailed 2/23/22. The interview summary mailed with the 2/23/22 Office action is not included here to avoid duplication. 
 
Drawings
The replacement drawing was received on 2/24/22.  The drawing is accepted.

REPEATED
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hanchao Zhao on February 8, 2022.
The application has been amended as follows: 

In the Claims:
Claim 44 is canceled.

Claims 1 and 47-62 are replaced with the following:
1.	(Currently Amended) An antibody or antigen-binding fragment thereof that binds to PD-1 (Programmed Cell Death Protein 1) comprising: 

a light chain variable region (VL) comprising CDRs 1, 2, and 3
wherein the 
(1) the 
(2) the 

47. (Currently Amended) The antibody or antigen-binding fragment thereof of claim 28, wherein the VH comprises the sequence of SEQ ID NO: 49 and the VL comprises the sequence of SEQ ID NO: 52.

48. (Currently Amended) The antibody or antigen-binding fragment thereof of claim 28, wherein the VH comprises the sequence of SEQ ID NO: 49 and the VL comprises the sequence of SEQ ID NO: 53.

49. (Currently Amended) The antibody or antigen-binding fragment thereof of claim 28, wherein the VH comprises the sequence of SEQ ID NO: 49 and the VL comprises the sequence of SEQ ID NO: 54.

50. (Currently Amended) The antibody or antigen-binding fragment thereof of claim 28, wherein the VH comprises the sequence of SEQ ID NO: 49 and the VL comprises the sequence of SEQ ID NO: 60.

51. (Currently Amended) The antibody or antigen-binding fragment thereof of claim 28, wherein the VH comprises the sequence of SEQ ID NO: 50 and the VL comprises the sequence of SEQ ID NO: 52.

52. (Currently Amended) The antibody or antigen-binding fragment thereof of claim 28, wherein the VH comprises the sequence of SEQ ID NO: 50 and the VL comprises the sequence of SEQ ID NO: 53.

53. (Currently Amended) The antibody or antigen-binding fragment thereof of claim 28, wherein the VH comprises the sequence of SEQ ID NO: 50 and the VL comprises the sequence of SEQ ID NO: 54.

54. (Currently Amended) The antibody or antigen-binding fragment thereof of claim 28, wherein the VH comprises the sequence of SEQ ID NO: 50 and the VL comprises the sequence of SEQ ID NO: 60.

55. (Currently Amended) The antibody or antigen-binding fragment thereof of claim 28, wherein the VH comprises the sequence of SEQ ID NO: 51 and the VL comprises the sequence of SEQ ID NO: 52.

56. (Currently Amended) The antibody or antigen-binding fragment thereof of claim 28, wherein the VH comprises the sequence of SEQ ID NO: 51 and the VL comprises the sequence of SEQ ID NO: 53.

antibody or antigen-binding fragment thereof of claim 28, wherein the VH comprises the sequence of SEQ ID NO: 51 and the VL comprises the sequence of SEQ ID NO: 54.

58. (Currently Amended) The antibody or antigen-binding fragment thereof of claim 28, wherein the VH comprises the sequence of SEQ ID NO: 51 and the VL comprises the sequence of SEQ ID NO: 60.

59. (Currently Amended) The antibody or antigen-binding fragment thereof of claim 28, wherein the VH comprises the sequence of SEQ ID NO: 59 and the VL comprises the sequence of SEQ ID NO: 52.

60. (Currently Amended) The antibody or antigen-binding fragment thereof of claim 28, wherein the VH comprises the sequence of SEQ ID NO: 59 and the VL comprises the sequence of SEQ ID NO: 53.

61. (Currently Amended) The antibody or antigen-binding fragment thereof of claim 28, wherein the VH comprises the sequence of SEQ ID NO: 59 and the VL comprises the sequence of SEQ ID NO: 54.

62. (Currently Amended) The antibody or antigen-binding fragment thereof of claim 28, wherein the VH comprises the sequence of SEQ ID NO: 59 and the VL comprises the sequence of SEQ ID NO: 60.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.

Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 8, 2022